Citation Nr: 1336063	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of Dilantin toxicity, as a result of treatment provided by a VA medical facility in May and June 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran appeared and testified at a personal hearing in August 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The  issue of whether new and material evidence has been submitted to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for right upper extremity injury due to an infection, from treatment at a VA facility in the 1990s has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argued that he experienced severe Dilantin toxicity in May and June 2008 due to mistreatment by a VA facility in Kansas City.  He argues that he was misdiagnosed during treatment in May 2008.  When he presented with symptoms of sweating, restlessness, and dizziness he was being treated for possible Lyme's disease.  He states that his Dilantin level was not checked during some of his visits to the VA facility.  Once his symptoms increased and he could no longer feel his legs, his Dilantin level was checked and it was "an 84 or 86, instead of 10 to 20."  He believes that VA's failure to monitor his Dilantin level resulted in additional disability.  In an October 2008 statement, the Veteran argues that he suffered paralysis of his lower legs for a period of time, and subsequent weakened lower extremities.  He developed "loss of feeling of sharps and pin pricks...and numbness of his hands and fingers."  He lost "30 percent of his memory."  He developed posttraumatic stress disorder.  Also, as a result of having to use a wheelchair, he developed bilateral carpal tunnel syndrome.

Initially, the Board notes that there appear to be some missing records from May and June 2008.  Specifically, there is an indication that the Veteran's Dilantin levels would be "checked" on May 22, 2008; however, the only laboratory results listed are from May 8, 2008.  Also, there is an indication that the Veteran's Dilantin was "40+;" however, there are no records of a measurement in the 80s that the Veteran repeats throughout his claim.  On remand, the AMC should ensure that all available records from his treatment from 2008 are contained in the record.

The Veteran was afforded a VA examination in conjunction with this claim in January 2010.  During the examination, the Veteran complained of neurogenic bladder, bilateral carpal tunnel syndrome, a "weakened" right side, hypertension, increased epilepsy symptoms, increased memory problems, and cluster headaches.  The examiner noted the Veteran was receiving in-patient care for a rash, pneumonia, a cervical laminectomy with residual right vocal cord paralysis, and residuals of a transient ischemic attack at the time of the examination.  The examiner noted that comparing the Veteran's symptoms for treatment in 2007 with his treatment in June 2008 revealed that his only new complaints were "ataxia, dizziness and diaphoresis" were the only ones added at discharge in June 2008.  The examiner noted that the "Veteran's claimed worsening of epilepsy, neurogenic bladder, hypertension, cluster headaches and peripheral neuropathy" were all conditions that were present prior to and following his admission for Dilantin toxicity.  The examiner noted that the Veteran's subsequent surgeries (bilateral decompression for carpal tunnel syndrome and cervical laminectomy/fusion) may have altered his symptoms/residual effects.  In conclusion, the examiner noted that she could not comment on the specific residual effects of Dilantin toxicity without resort to mere speculation.

The Veteran has argued that he should be provided an additional VA examination because he was unprepared to adequately participate in the January 2010 VA examination because of his illnesses at the time of the examination, which required him to be an in-patient at a VA facility.  He feels that he was not in a state of mind to adequately address the examiner's questions due to his health at the time of the examination.

The Board notes that when an examiner indicates that an opinion cannot be provided without resorting to mere speculation, that the rationale should indicate whether it cannot be determined from current medical knowledge that, in this case, Dilantin toxicity caused or aggravated a disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner appears to note that an opinion cannot be made because it is not clear if the Veteran developed chronic residuals (or aggravation) due to Dilantin toxicity because he continued to have many of the same symptoms and he underwent two surgeries after his Dilantin toxicity.  She does not indicate why cervical spine and carpal tunnel syndrome surgeries would interfere with determinations for all of the Veteran's reported residuals, to include hypertension and increased episodes of epilepsy.  However, she was able to use records just prior to his Dilantin toxicity to determine a change in symptoms, and she cited numerous treatment records from after his Dilantin toxicity.  Additionally, her analysis did not include any statements regarding the possible chronic medical consequences of Dilantin toxicity.  As the Veteran has argued that he was not able to fully participate in his January 2010 VA examination, and because the examiner's opinion did not include a full rationale, the Board will remand for an additional examination.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. 

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Thus, if the examiner determines that the Veteran has additional disabilities, to include aggravation of prior disabilities, as a result of his 2008 Dilantin toxicity, then the examiner must address whether the VA treatment resulted in the additional disability, and whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing care.

Lastly, the Board notes that the claim was last addressed by RO in the January 2011 statement of the case.  Since that time a large number of treatment records have been added to the claims file, without a waiver and without the issuance of a Supplemental statement of the Case being issued by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with VCAA notice informing him of the evidence and information necessary to substantiate his claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

2.  Obtain VA treatment records from dating from 2007 to the present that are not already contained in the claims file.  Of particular interest are any Kansas City VAMC laboratory results regarding the Veteran's Dilantin levels from 2007 through 2008.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for an appropriate VA examination with respect to the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA treatment resulting in Dilantin toxicity in May and June 2008.  The claims file, access to virtual records and a copy of this remand should be made available to the examiner

Based on a review of the claims folder, including any additionally obtained records, the examiner should answer the following questions:

a) Does the Veteran have any chronic residuals of his episode of Dilantin toxicity in 2008?  Specifically address each of the Veteran's claimed chronic residuals, to include bilateral carpal tunnel syndrome as a result of the use of a wheelchair.

b) Did the 2008 Dilantin toxicity result in increased signs or symptoms of previously diagnosed conditions?  If so, were these increases permanent aggravations (beyond the natural progression of the disease) of the previously diagnosed conditions? 

c) If the Veteran has an additional disability as a result of his 2008 Dilantin toxicity, then is it at least as likely as not (a 50 percent or greater probability) that the Veteran's additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA through the treatment of the Veteran in May and June 2008, to include failing to test for Dilantin levels prior to the discovery of his toxicity, or (2) from an event not reasonably foreseeable?

The examiner should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  After conducting any additional indicated development the case should again be reviewed and adjudicated on the evidence of record since the January 2011 SOC, including any additional evidence submitted by the appellant.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



